Title: From Thomas Jefferson to David Jackson, Jr., 11 August 1803
From: Jefferson, Thomas
To: Jackson, David


          
            Monticello Aug. 11. 03
          
          Th: Jefferson presents his compliments & thanks to mr Jackson for the pamphlet sent him. the  [with which] he has been  monarchists and ecclesiastics on the subject of religion he has ever considered as the most honourable testimony he could expect from them. they [acknowlege] their apprehension that he would be an obstacle to the alliance between [church] & State which some of them avowedly sought & more of them secretly. [pure] religion, unpolluted by political embraces or political passions will  most, where it is most free, and if it has experienced any benefit from the present order of things it has proceeded from the encouragement which arises from a consciousness that it is free and safe.
        